DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 5-8, 10-12 are currently pending and have been considered below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,578,424 to Hart (“Hart”) in view of U.S. Patent No. 2,050,079 to Zell (“Zell”), U.S. Patent No. 6,085,931 to Sadow (“Sadow”), U.S. Patent No. 5,157,862 to Campaniony (“Campaniony”), U.S. Publication No. 2008/0203207 to Krauland et al. (“Krauland”) and U.S. Publication No. 2007/0017147 to Manzo (“Manzo”).
Regarding claim 1, Hart teaches an attachable apparatus for a fishing hook depot comprising an upper part (12) of the attachable apparatus fixable to a user’s clothing (via 28; 
Hart teaches that the pullable plate is connected to the upper part through a friction fit (Col. 1, lines 21-27), but Hart does not explicitly teach the pullable plate is connected to the upper part through a flexible string, the flexible string connecting between the upper part and the pullable plate; wherein the pullable plate carrying the fishing hook depot is pullable from the upper part to a state that the pullable plate is connected to the upper part only through the flexible string; wherein the pullable plate carrying the fishing hook depot is retracted to the upper part using the flexible string; and the fishing hook depot is placed on and connected to the pullable plate through a second magnetic set and two connecting hooked into two holes located in the pullable plate; and wherein the fishing hook depot is detachable from the pullable plate.
Zell teaches an apparatus comprising a pullable plate (5) connected to an upper part (6) through a mechanical attachment (20, 21; pg. 1, line 50 to pg. 2, line 13); a fishing hook depot (14) placed on and connected to the pullable plate through two connecting hooks (17) hooked into two holes located in the pullable plate (FIGS. 2 and 4 showing holes through pullable plate (5) through which hooks (17) extend); and wherein the fishing hook depot is detachable from the pullable plate (FIG. 4). Note: see analysis of Manzo below regarding the second magnetic set. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Hart to include the pullable plate that is connected to the upper see Zell at pg. 1, lines 1-5; pg. 1, line 50 to pg. 2, line 13). Also, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Hart to include the depot that is detachably attached the pullable plate, as taught by Zell, in order to better protect the contents (e.g., fishing hooks) and facilitate the user while using the device. 
Zell teaches the pullable plate is connected to the upper part through a mechanical attachment, in order to maintain the components together (Zell at pg. 1, line 50 to pg. 2, line 13). Zell teaches the attachment to be a pin (21), and it does not explicitly teach a flexible string. 
Sadow teaches to maintain two components together using a flexible string (11, see Abstract). Combining the teachings of Sadow with those of Hart and Zell would provide a pullable plate connected to the upper part through a flexible string, the flexible string connected between the upper part and the pullable plate; wherein the pullable plate carrying the fishing hook depot is pullable from the upper part to a state that the pullable plate is connected to the upper part only through the flexible string; wherein the pullable plate carrying the fishing hook depot is retracted to the upper part using the flexible string; and the fishing hook depot is placed on and connected to the pullable plate through a second magnetic set and two connecting hooked into two holes located in the pullable plate. 
Also, it is well settled, however, that merely modifying the shape or configuration of a claimed structure is a matter of choice, which a person of ordinary skill in the art would have found obvious. (MPEP 2144.04, citing In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).). In this case, applicant has not shown any structural significance or criticality to the inclusion of flexible strings on the pullable plate (applicant’s specification at pgs. 1, 5, and 10). 

The combination of Hart, Zell, and Sadow teaches that the upper part of the attachable apparatus is fixable to a user’s clothing through a hook engagement, but it does not explicitly teach that it is fixable through a magnetic button, the magnetic button comprising a first magnet fixed to a back of the upper part and a second magnet being free and attachable to the first magnet with the clothing therebetween. 
Campaniony teaches an attachable apparatus for a fishing hook depot, comprising an upper part that is capable of being attachable through a magnetic button (FIG. 3; Col. 2, lines 65-68), the magnetic button comprising a first magnet (62) fixed to a back of the upper part and a second magnet (64) being free and attachable to the first magnet (FIG. 3; Col. 2, lines 65-68). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of the combination of Hart, Zell, and Sadow by replacing the hook engagement with the magnetic engagement, as taught by Campaniony, so a user can more quickly remove the apparatus from, and attach the apparatus to, the clothing. 
The combination of Hart, Zell, Sadow, and Campaniony does not explicitly teach a magnetic knife fixed in a hole located at a front of the upper part through a first magnetic set. 
Krauland teaches an attachable apparatus (100’) including a releasably secured knife in a hole (146) located at an upper part of a front of the attachable apparatus (¶ [0033], FIGS. 4-6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of the Hart, Zell, Sadow, and Campaniony combination to further 
The combination of Hart, Zell, Sadow, Campaniony, and Krauland teaches mechanical attachments, but it does not explicitly teach a first magnetic set and a second magnetic set. 
Manzo teaches an apparatus for fishing hook depot, and Manzo teaches to attach components to the apparatus via magnets (29, 29’), shown at bottom in FIG. 1 and at right in FIG. 4). Thus, combining the teachings of Manzo with those of Hart, Zell, Sadow, Campaniony, and Krauland would result in the magnetic knife fixed in the hole located at a front of the upper part through a first magnetic set (Manzo at FIGS. 1 and 4, Krauland at FIG. 4). Also, the combined teachings of Hart, Zell, Sadow, Campaniony, Krauland and Manzo would result in the fishing hook depot connected to the pullable plate through the second magnetic set (Manzo at FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of the Hart, Zell, Sadow, Campaniony, and Krauland combination by further incorporating the first and second magnetic sets, as taught by Manzo, in order to make the knife and the fishing depot more easily replaceable.
Regarding claim 3, the combination of Hart, Zell, Sadow, Campaniony, Krauland, and Manzo teaches the magnetic button comprises a plus pole magnet and a minus pole magnet and a magnetic button permit a fisherman to attach the apparatus to his clothing or jacket by placing his clothing or jacket between the plus pole magnet and the minus pole magnet (Manzo at 29, 29’, Abstract and ¶ [0021]).
Regarding claim 5, the combination of Hart, Zell, Sadow, Campaniony, Krauland, and Manzo teaches the magnetic knife comprises a knife and a magnet consisting one of the first 
The combination of Hart, Zell, Sadow, Campaniony, Krauland, and Manzo does not explicitly teach a magnet is in the middle of the magnetic knife. 
It is well settled, however, that where a rearrangement of parts does not modify operation of the device, such rearrangement is an obvious matter of design choice. (See MPEP 214404, citing In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)). In this case, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of the Hart, Zell, Sadow, Campaniony, Krauland, and Manzo combination by including a single magnet in the middle of the knife, rather than a plurality of magnets in the corners of the knife, in order to reduce the number of magnets and thus simplify construction of the apparatus.
Regarding claim 6, the combination of Hart, Zell, Sadow, Campaniony, Krauland, and Manzo teaches the magnetic knife permits a fisherman to cut a used fishing line by putting it into the magnetic knife while he is fishing with the attachable apparatus attached to his fishing jacket (Krauland at Abstract).
Regarding claim 7, the combination of Hart, Zell, Sadow, Campaniony, Krauland, and Manzo teaches the pullable plate is located in the lower part of the front of the attachable apparatus (Hart at FIG. 1, Zell at FIGS. 2 and 4). 
Regarding claim 8, the combination of Hart, Zell, Sadow, Campaniony, Krauland, and Manzo teaches the pullable plate with a fishing hook depot attached permits a fisherman to pull the pullable plate with a fishing hook depot attached on, while he is fishing with the attachable apparatus attached to his fishing jacket, in order to easily replace an used fishing hook with a new fishing hook (Hart at FIG. 1, Col. 1, lines 1-27; Zell FIGS 2 and 4, pg. 1, line 50 to pg. 2, line 13). 
Regarding claim 10, the combination of Hart, Zell, Sadow, Campaniony, Krauland, and Manzo teaches the connecting hooks are located in the upper part of the fishing hook depot and would be hooked into two holes located in the upper part of pullable plate (Zell at FIGS. 2 and 4). 
Regarding claim 11, the combination of Hart, Zell, Sadow, Campaniony, Krauland, and Manzo teaches a plus pole magnet is located in the middle of the back back of fishing hook depot and a minus pole magnet is located in the middle of the front of the pullable plate (Manzo at Abstract and ¶ [0021], Hart at FIG. 1; Zell at FIGS. 2 and 4).
Regarding claim 12, the combination of Hart, Zell, Sadow, Campaniony, Krauland, and Manzo teaches the fishing hook depot permits the fisherman to take out the fishing hook depot from the pullable plate and easily refill the new fishing hooks in the empty depot while he is fishing with attachable apparatus attached to his jacket (Hart at FIG. 1, Col. 1, lines 1-27; Zell FIGS 2 and 4, pg. 1, line 50 to pg. 2, line 13).
Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive. 
. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643